Title: From Thomas Jefferson to Thomas Mann Randolph, 22 June 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Philadelphia June 22. 97.
                    
                    The Senate have this day thrown out their own bill for raising 15,000 men as a provisional army. I think they will also reject the bill for permitting private ships to arm. The Representatives rejected the bill from the Senate for raising artillery, and have this day by resolution proposed to the Senate to adjourn on Wednesday the 28th. Under present appearances I may by possibility be 3. or 4. days later in getting home than I had expected. I still count however on being with you from the 2d. to the 6th. of July. A separate peace between Austria and France is signed preliminarily.—Dana has declined the mission to France and Gerry is appointed in his room: a good exchange.—My love to Martha and Maria. Salutations & Adieu affectionately.
                